DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The action is in response to the application filed on 01/23/2020. Claims 1-17 are pending and examined below. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090221919 A1 (hereinafter refered to as “Ben Dor”), in view of US 20180110421 A1 (hereinafter referred to as “Stratis”) and US 20040201835 A1 (hereinafter referred to as “Coates”).
Regarding claim 1, Ben Dor, a system and method for detection of hematoma, teaches an optical probe (abstract) comprising:
multiple optical elements including at least one light source and at least one light detector (1628a and 1628b; paragraphs [0100]-[0105]; Figures 16A-J), and

However, Stratis, an optical sensor for detecting intracranial hemetomas, teaches an optical probe having three optical elements, the three optical elements being positioned in a triangular configuration (35A, 35B; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, to have the optical elements in a triangular configuration, as taught by Stratis, because a triangle ensures adequate separation between light detectors and light source and provides a stable three point based when the object is on the surface (paragraph [0066]; as taught by Stratis). 
Further, Coates teaches at least one light shroud disposed radially around the exposed distal end portions of at least one of the optical fibers coupled to the at least one light source (59; paragraph [0062], [0074], [0087]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis, to have a light shroud radially around, a light emitter, as taught by Coates, because doing so protects the exposed ends from the environment (paragraph [0062]; as taught by Coates). 
Regarding claim 2, Ben Dor, in view of Stratis and Coates, teaches further comprising:
a base housing the three optical elements (1625; paragraph [0100]; Figures 16A-J; as taught by Ben Dor); and
a cover removably coupled to a distal end of the base, the cover including the three optical fibers (has cover 1600 and multiple optical fibers; paragraph [0083]-[0086], [0101]-
Regarding claim 3, Ben Dor, in view of Stratis and Coates, teaches wherein the cover includes three bosses, each boss projecting from the cover and covering a portion of one of the three optical fibers (Ben Dor teaches the bosses 1636; paragraphs [0102]; Figures 16A-J; Stratis teaches three optical elements/fibers; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3).
Regarding claim 5, Ben Dor, in view of Stratis and Coates, teaches wherein the cover includes at least one flexible tab extending laterally from the cover and configured to snap fit onto the base (1635; paragraph [0103]; Figures 16A-J).
Regarding claim 9, Ben Dor, in view of Stratis and Coates, teaches wherein the three optical elements include a first light detector, a second light detector, and a light source (35A, 35B; paragraphs [0066]-[0067]; [0082]-[0083]; Figure 3; as taught by Stratis).
Regarding claim 12, Ben Dor, in view of Stratis and Coates, teaches wherein the three optical fibers are generally parallel to one another (as shown in Figures 15A).
Regarding claim 16, Ben Dor, in view of Stratis and Coates, teaches wherein the at least one light shroud includes a light-absorbing member disposed on an inside surface of the at least one light shroud comprised of a material different than a material of the remainder of the at least one light shroud (paragraph [0062], [0074], [0087]; as taught by Coates).
Regarding claim 17, Ben Dor, a system and method for detection of hematoma, teaches an optical probe (abstract) comprising:
a base housing multiple optical elements including at least one light source and at least one light detector (1628a and 1628b; paragraphs [0100]-[0105]; Figures 16A-J), and
a cover removably coupled to the base and including optical fibers each coupled to of the optical elements and having an exposed distal end position (paragraphs [0083]-[0086]), but Ben Dor does not explicitly teach the optical probe having three optical elements, the three 
However, Stratis, an optical sensor for detecting intracranial hemetomas, teaches an optical probe having three optical elements, the three optical elements being positioned in a triangular configuration (35A, 35B; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, to have the optical elements in a triangular configuration, as taught by Stratis, because a triangle ensures adequate separation between light detectors and light source and provides a stable three point based when the object is on the surface (paragraph [0066]; as taught by Stratis).
Further, Coates teaches at least one light shroud disposed radially around the exposed distal end portions of at least one of the optical fibers coupled to the at least one light source (59; paragraph [0062], [0074], [0087]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis, to have a light shroud radially around, a light emitter, as taught by Coates, because doing so protects the exposed ends from the environment (paragraph [0062]; as taught by Coates)

Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Coates, as applied to claim 1 and 3 above. 
Regarding claim 4, Ben Dor, in view of Stratis and Coates, teaches a boss, but does not explicitly teach wherein each boss is frusto-conical in shape.
However, it would have been an obvious matter of design choice wherein each boss is frusto-conical in shape, since such a modification would have involved a mere change in the 
Regarding claim 14, Ben Dor, in view of Stratis and Coates, teaches a light shroud, but does not explicitly teach wherein the at least one light shroud is cylindrically shaped.
However, it would have been an obvious matter of design choice wherein the at least one light shroud is cylindrically shaped, since such a modification would have involved a mere change in the shape and size of a component.  A change in shape and size is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144)
Regarding claim 15, Ben Dor, in view of Stratis and Coates, teaches a light shroud, but does not explicitly teach wherein the at least one light shroud is frusto-conically shaped.
However, it would have been an obvious matter of design choice wherein the at least one light shroud is frusto-conically shaped, since such a modification would have involved a mere change in the shape and size of a component.  A change in shape and size is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144)

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Coates, as applied to claim 1 above, and in further view US 8792951 B1 (cited in IDS dated 01/23/2020, hereinafter referred to as “Mao”)
Regarding claim 6, Ben Dor, in view of Stratis and Coates, teaches three optical elements in a triangular configuration (35A, 35B; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3), but does not teach wherein the three optical elements include a first light source, a second light source, and a light detector.
However, Mao, an oximeter probe, teaches wherein the three optical elements include a first light source (1010a; column 29, lines 25-36; Figures 10), a second light source (1010b; column 29, lines 25-36; Figures 10), and a light detector (1010d; column 29, lines 25-36; Figures 10). It would have been obvious for one of ordinary skill in the art before the effective 
Regarding claim 7, Ben Dor, in view of Stratis, Coates, and Mao, teaches wherein the at least one light shroud includes a first light shroud disposed around the exposed tip of one of the optical fibers coupled to the first light source and a second light shroud disposed around the exposed tip of one of the optical fibers coupled to the second light source (Ben Dor teaches optical fibers with exposed distal ends; paragraphs [0083]-[0086]; Mao teaches a first and second light emitter; column 29, lines 25-36; and Coates teaches using a shroud to protect the exposed ends from the environment; paragraph [0062]).
Regarding claim 8, Ben Dor, in view of Stratis, Coates, and Mao, teaches wherein the first light source is disposed at a first distance from the light detector, and wherein the second light source is disposed at a second distance from the light detector, and wherein the first distance is greater than the second distance (column 29, lines 25-36; Figures 10; as taught by Mao).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Coates, as applied to claim 4 above, and in further view of  US 5482034 A (hereinafter referred to as “Lewis”).
Regarding claim 10, Ben Dor, in view of Stratis and Coates, teaches a triangle configuration between a first light detector, a second detector, and a light source, but does not teach wherein the light detectors are disposed at different distances from the light source.
However, Lewis, an oximetry device, teaches wherein the light detectors are disposed at different distances from the light source (paragraph [0070]; Figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis and Coates, to have the detectors 
Regarding claim 11, Ben Dor, in view of Stratis, Coates, and Lewis, teaches the first light detector is configured to allow for measurement of extracranial hematomas and the second light detector is configured to allow for measurement of intracranial hematomas (paragraph [0068]; as taught by Lewis).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Coates, as applied to claim 4 above, and in further view of  US 6416234 B1 (cited in IDS dated 01/23/2020, hereinafter referred to as “Wach”).
Regarding claim 13, Ben Dor, in view of Stratis and Coates, teaches three optical fibers, does not explicitly teach wherein each of the three optical fibers extend at an angle towards a central point.
Wach discusses optical fibers (abstract) and teaches bending the fibers to point toward a target area (col. 10, lines 44-47, col.42, lines 5-13, discussing a fiber can be bent at its tip in order to point in a direction of interest. For example, one or more fiat-faced optical fibers may be directed to view a common or overlapping zone of receptivity). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ben Dor, in view of Stratis and Coates, and bend the tips of the fibers toward a target area, as taught by Wach, because doing so would have been to direct the light and detectors to view a common or overlapping zone (Wach, col. 10, lines 44-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791